Exhibit 10.1
 
 
YUMA TRANSFER AGREEMENT
 
 
    THIS YUMA TRANSFER AGREEMENT (this “Transfer Agreement”) is executed as of
this 5th day of March, 2010 by and between GAS TRANSMISSION NORTHWEST
CORPORATION, a California Corporation (“Seller”), and NORTH BAJA PIPELINE, LLC,
a Delaware limited liability company (“NBLLC”).  Seller and NBLLC are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”
 
W I T N E S S E T H
    WHEREAS, Seller and TC PipeLines Intermediate Limited Partnership, a
Delaware limited partnership (“TC PipeLines”), have entered into that certain
Agreement for Purchase and Sale of Membership Interest, dated as of May 19,
2009 (the “Purchase Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the meanings given to such terms in the Purchase
Agreement;
 
    WHEREAS, pursuant to the Purchase Agreement, TC PipeLines acquired all of
Seller’s membership interests in NBLLC on July 1, 2009, such that NBLLC is a
wholly-owned subsidiary of TC PipeLines;
 
    WHEREAS, pursuant to the Purchase Agreement, TC PipeLines has agreed to
cause NBLLC to consummate the Yuma Transfer upon the terms set forth in the
Purchase Agreement; and

    WHEREAS, this Transfer Agreement is being executed and delivered pursuant to
the Purchase Agreement and in connection with the consummation of the Yuma
Transfer in order to evidence (i) the transfer of the Other Yuma Assets to NBLLC
from Seller, and (ii) the transfer of control of the Yuma Assets to NBLLC, all
in consideration of the payment of the Yuma Transfer Amount to Seller as
provided in the Purchase Agreement.
 
    NOW, THEREFORE, in consideration of the premises, mutual promises and
covenants set forth in the Purchase Agreement and hereinafter set forth in this
Transfer Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound hereby, hereby agree as follows:
 
 
ARTICLE I
 
YUMA TRANSFER
 
    1.1 Purchase and Sale of Other Yuma Assets.  For value received, and upon
the terms and subject to the conditions of the Purchase Agreement and this
Transfer Agreement, (i) Seller does hereby sell, transfer, assign, convey and
deliver all of its right, title and interest in and to the Other Yuma Assets to
NBLLC, and (ii) NBLLC does hereby purchase, accept and acquire from Seller all
of Seller’s right, title and interest in and to the Other Yuma Assets and agree
to pay, perform and discharge when due the liabilities related thereto or
arising therefrom.  Notwithstanding the foregoing, if an assignment or transfer
of any Contract or Permit that is part of the Other Yuma Assets or any claim,
right, benefit or obligation thereunder or resulting therefrom, without the
consent or approval of a third party thereto, would constitute a breach or
violation thereof, result in a material loss or dimunitition thereof or impose
any liability on Seller, Seller does not hereby sell, transfer, assign convey or
deliver such Contract, Permit, claim, right, benefit or obligation, as
applicable, unless and until such consent or approval is obtained; provided,
however, that if any such consent or approval is obtained after the date hereof
with respect to any such Contract or Permit, this Transfer Agreement shall
constitute an assignment and transfer of the same to NBLLC as of the date of
such consent or approval, without any further action by Seller or NBLLC; and
provided, further, that with respect to any Contract or Permit that is deemed to
not be assigned and transferred as a result of this provision until the
necessary consent or approval is obtained, (i) NBLLC shall be provided with the
benefits of any such Contract or Permit accruing after the date hereof to the
extent (and only to the extent) that Seller may provide such benefits without
violating the terms of such Contract or Permit and without incurring any
material expense or otherwise taking any material actions or measures, and (ii)
NBLLC shall perform at its sole expense the obligations of Seller to be
performed after the date hereof under such Contract or Permit to the extent (and
only to the extent) that Seller is providing benefits under the Contract or
Permit to NBLLC in accordance with clause (i) of this Section 1.1.
 
 
 

--------------------------------------------------------------------------------

 
 
    1.2 Transfer of Control of Yuma Assets.  Effective upon the execution and
delivery of this Transfer Agreement, Seller hereby relinquishes control of the
Yuma Assets to NBLLC, and NBLLC hereby accepts control of the Yuma Assets, in
each case subject to Seller’s rights under Section 9.03 of the Purchase
Agreement.
 
    1.3 Receipt of Yuma Transfer Amount.  Seller hereby acknowledges receipt of
the Yuma Transfer Amount.
 
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
    Except as set forth in any schedule delivered by Seller herewith (it being
understood that the provisions of Section 4.09(a) of the Purchase Agreement
shall apply to such schedules and to the disclosure of information by Seller
hereunder), Seller hereby represents and warrants, as of the date hereof, to
NBLLC as follows:
 
    2.1 Incorporation of Certain Representations and Warranties.  The
representations and warranties of Seller set forth in the following Sections of
the Purchase Agreement are hereby incorporated into this Transfer Agreement and
are true and correct as of the date hereof, as modified below:
 
(a) Section 2.01; and
 
(b) Sections 2.02, 2.03, 2.05 and 2.06; provided, that these representations and
warranties are made herein by Seller with the following modification:  the term
“Transfer Agreement” shall be substituted for the terms “Agreement” and/or
“Transaction Agreements,” such that these representations and warranties are
hereby made with respect to this Transfer Agreement only.
 
2.2 Title to Yuma Assets.  Except as set forth on Schedule 2.2 to this Transfer
Agreement, (i) Seller has good title to, or has valid rights to lease or use, by
license, Contract or otherwise, each Other Yuma Asset, free and clear of all
Liens and (ii) NBLLC has good title to, or has valid rights to lease or use, by
license, Contract or otherwise, each NB Yuma Asset, in each case free and clear
of all Liens, except, in the case of each of the foregoing clauses (i) and (ii),
for Liens that (x) do not materially interfere with the current use of the
applicable Yuma Asset or (y) constitute Permitted Encumbrances.
 
2.3 Condition of Yuma Assets.  The Yuma Assets have been constructed in all
Material respects to prevailing industry standards for similar assets and,
except as set forth on Schedule 2.3 to this Transfer Agreement, are in
satisfactory operating condition and repair, ordinary wear and tear
excepted.  There are no capital expenditures currently required in order to
preserve the satisfactory operating condition of the Yuma Assets, other than (i)
as reflected in the NBLLC Budget and (ii) normal maintenance expenditures that
are incurred or expected to be incurred in the ordinary course of operating the
Yuma Lateral Project. 
 
2.4 Litigation; Observance of Orders.  Except as set forth on Schedule 2.4 to
this Transfer Agreement, there are no actions, suits or proceedings pending or,
to the Knowledge of Seller, threatened against Seller or NBLLC with respect to
the Yuma Lateral Project or the Yuma Assets in any court or before any
arbitrator of any kind or before or by any Governmental Authority that would
reasonably be expected to have a Material Adverse Effect.
 
2.5 Permits; Intellectual Property.
 
(a) The Permits, patents, copyrights, service marks, trademarks and trade names,
or rights thereto, owned or possessed by Seller and transferred to NBLLC
hereunder as Other Yuma Assets, together with such assets constituting NB Yuma
Assets owned by NBLLC, constitute all such assets necessary for the operation,
ownership and maintenance of the Yuma Lateral Project, except where the failure
to own or possess the same would not reasonably be expected to have a Material
Adverse Effect.  Since the Acquisition Date, neither NBLLC nor Seller has
received any written notice that (i) any such Permit, patent, copyright, service
mark, trademark or trade name would be revoked or modified, or (ii) such Permit,
patent, copyright, service mark, trademark or trade name would not be renewed in
the ordinary course of business.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Since the Acquisition Date, NBLLC or Seller, as applicable, has made all
declarations and filings with the appropriate Governmental Authorities that are
necessary for the ownership, maintenance or lease of the Yuma Assets, except
where the failure to make the same would not reasonably be expected to have a
Material Adverse Effect.
 
2.6 No Violation or Default.  Except as set forth on Schedule 2.6 to this
Transfer Agreement, neither NBLLC nor Seller is (i) in default, nor has any
event occurred that, with notice or lapse of time or both, would constitute such
a default, in the due performance or observance by Seller or NBLLC, as
applicable, of any term, covenant or condition contained in any Material Yuma
Agreement (as defined in Section 2.7), or (ii) in violation of any law or
statute or any judgment, or order, rule or regulation of any court or arbitrator
or Governmental Authority in connection with the operation of the Yuma Lateral
Project or the Yuma Assets, except, in the case of clauses (i) and (ii) above,
for any such default or violation that would not reasonably be expected to have
a Material Adverse Effect.  Notwithstanding the foregoing, it is understood and
agreed that the representations and warranties set forth in this Section 2.6
shall not apply to (i) matters relating to Permits, declarations and filings (as
the sole and exclusive representations and warranties regarding Permits,
declarations and filings are set forth in Section 2.5), and (ii) environmental
matters (as the sole and exclusive representations and warranties regarding
environmental matters are set forth in Section 2.8).
 
2.7 Material Agreements.  The Contracts set forth on Schedule 2.7 to this
Transfer Agreement (collectively, the “Material Yuma Agreements”) constitute all
Material gas transportation contracts, operation and maintenance agreements,
construction contracts and other Material contracts to which NBLLC or Seller is
a party or by which NBLLC or Seller is bound or to which any of the Yuma Assets
is subject, in each case in connection with the Yuma Lateral Project or the Yuma
Assets. The Material Yuma Agreements have been duly authorized, executed and
delivered by Seller or NBLLC, as applicable, and constitute valid and legally
binding agreements of Seller or NBLLC, as applicable, enforceable against Seller
or NBLLC, as applicable, in accordance with their terms, except that such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally and general equitable principles (whether considered
in a proceeding in equity or at law).
 
2.8 Compliance with Environmental Laws.  Except as set forth on Schedule 2.8 to
this Transfer Agreement, (a) NBLLC and Seller have operated in compliance with
any and all Environmental Laws with respect to the Yuma Lateral Project and the
Yuma Assets; (b) NBLLC and Seller have received and are in compliance with all
Permits required of them under applicable Environmental Laws to conduct the Yuma
Lateral Project and to own and operate the Yuma Assets; (c) neither NBLLC nor
Seller has been the subject of any outstanding order or judgment from a
Governmental Authority under applicable Environmental Laws requiring remediation
or payment of a fine in an amount in excess of $500,000 individually or in the
aggregate; and (d) neither NBLLC nor Seller has received any written notice of
any actual or potential liability for the violation of, or noncompliance with
any Environmental Law in connection with the Yuma Lateral Project, or the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants under any Environmental Law in
connection with the Yuma Lateral Project, except in the case of the foregoing
clauses (a) and (b) for any such noncompliance as would not reasonably be
expected to have a Material Adverse Effect.  Except for actions and conditions
which have not had and would not reasonably be expected to have a Material
Adverse Effect, to the Knowledge of Seller no condition exists on any property
currently owned or leased by NBLLC which would subject NBLLC or such property to
any remedial obligations or liabilities.
 
2.9 Representations with respect to NBLLC.  Notwithstanding anything to the
contrary in this Article II, it is understood and agreed that with respect to
the period from and after the Closing Seller is making the representations and
warranties set forth in this Article II related to NBLLC only to its Knowledge.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF NBLLC
 
NBLLC hereby represents and warrants, as of the date hereof, to Seller as
follows:
 
3.1 Incorporation of Certain Representations and Warranties.  The
representations and warranties set forth in the following Sections of the
Purchase Agreement are hereby incorporated into this Transfer Agreement (it
being understood that the term “NBLLC” shall be substituted for the term “Buyer”
as appropriate so that these representations and warranties, as incorporated
herein, are made with respect to NBLLC rather than TC PipeLines) and are true
and correct as of the date hereof, as modified by the foregoing paranthetical
and the provisos set forth below:
 
(a) Section 3.01; provided, that this representation and warranty is made herein
by and with respect to NBLLC with the following modification:  the term “limited
liability company” shall be substituted for the term “limited partnership;” and
 
(b) Sections 3.02, 3.03, 3.04 and 3.05; provided, that these representations and
warranties are made herein by and with respect to NBLLC with the following
modification:  the term “Transfer Agreement” shall be substituted for the terms
“Agreement” and/or “Transaction Agreements,” such that these representations and
warranties are hereby made with respect to this Transfer Agreement only).
 
3.2 No Other Representations; Waiver of Implied Warranties.  Except as otherwise
provided in this Transfer Agreement, Seller has not made and does not make any
other representations or warranties as to the Yuma Assets or the Yuma Lateral
Project or any matter or thing affecting or relating to Seller and its
businesses, operations, assets, properties, liabilities, financial conditions,
results of operation or affairs.  NBLLC hereby waives, to the extent permitted
by law, any implied warranty applicable to the transactions contemplated hereby
(including any implied warranty of merchantability or fitness for a particular
purpose).  NBLLC acknowledges that it has had the opportunity to conduct its own
independent investigation, analysis and evaluation of the Yuma Assets.
 
 
ARTICLE IV
 
GENERAL PROVISIONS
 
4.1 Indemnification.  For the avoidance of doubt, the Purchase Agreement shall
govern the Parties rights and obligations with respect to the representations
and warranties set forth herein and the Yuma Transfer generally and shall
provide the sole and exclusive remedies of the Parties with respect thereto.
 
4.2 Entire Agreement.  This Transfer Agreement is executed and delivered
pursuant to the Purchase Agreement.  The Purchase Agreement and this Transfer
Agreement set forth the entire agreement and understanding of the Parties with
respect to the Yuma Transfer, and there are no representations, warranties,
covenants or agreements other than those expressly set forth herein or
therein.  In the event of any conflict between this Transfer Agreement (on the
one hand) and the Purchase Agreement (on the other hand), the Purchase Agreement
shall control.
 
4.3 Further Assurances.  Seller hereby covenants and agrees that, at any time
after the date hereof, upon the written request of NBLLC, Seller shall take or
cause to be taken all such necessary action, including the execution and
delivery of such further instruments and documents as may reasonably be
requested by NBLLC in order to sell, transfer, assign, convey and deliver to
NBLLC, its successors and assigns, all right, title and interest in and to the
Other Yuma Assets.
 
4.4 Successors and Assigns; Assignment.  This Transfer Agreement shall bind and
inure to the benefit of Seller and NBLLC and their respective successors and
assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
4.5 Applicable Law.  This Transfer Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York without giving
effect to any choice or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York.
 
4.6 Counterparts.  This Transfer Agreement may be executed and delivered in one
or more counterparts, including facsimile counterparts with originals to follow,
each of which shall be deemed to be part of one and the same original document.
 
4.7 Construction.  This Transfer Agreement shall be construed in accordance with
the provisions set forth in Sections 10.07, 10.08, 10.12 and 10.13 of the
Purchase Agreement.
 
 
 
[SIGNATURE PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Transfer Agreement as
of the date first set forth above.
 
 
 
NORTH BAJA PIPELINE, LLC
 
 
/s/ Sean M. Brett                                               
Name: Sean M. Brett
Title: Vice-President, Commercial Operations
 
/s/ Kelly J. Jameson                                               
Name: Kelly J. Jameson
Title: Secretary
 
GAS TRANSMISSION NORTHWEST CORPORATION
 
/s/ Lee G. Hobbs                                               
Name: Lee G. Hobbs
Title: President
 
/s/ Dean Ferguson                                               
Name: Dean Ferguson
Title: Vice President
 
